Order entered June 18, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00340-CR

                      JANINE JOYCE CHARBONEAU, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-80751-2012

                                        ORDER
      Appellant’s June 16, 2014 motion to extend the time to file appellant’s reply brief is

GRANTED. The time to file appellant’s reply brief is EXTENDED to July 14, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE